UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1457



FU JING WANG,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-353-602)


Submitted:   November 8, 2004             Decided:   December 7, 2004


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Eric W. Marsteller, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Fu Jing Wang, a native and citizen of the People’s

Republic of China, petitions for review of the Board of Immigration

Appeals’ (“Board”) order affirming the immigration judge’s decision

denying asylum, withholding of removal and withholding under the

Convention Against Torture.          For the reasons discussed below, we

deny the petition for review.

              The decision to grant or deny asylum relief is conclusive

“unless manifestly contrary to the law and an abuse of discretion.”

8 U.S.C. § 1252(b)(4)(D) (2000).          We have reviewed the immigration

judge’s decision and the administrative record and find the record

supports      the   conclusion     that   Wang   failed     to   establish    past

persecution or a well founded fear of persecution.                 See 8 C.F.R.

§ 1208.13(a) (2004) (stating that the burden of proof is on the

alien    to    establish     his    eligibility     for      asylum);   INS     v.

Elias-Zacarias, 502 U.S. 478, 483 (1992).            Because the decision in

this case is not manifestly contrary to law, we cannot grant the

relief Wang seeks.*

              Accordingly,   we    deny   the    petition    for   review.      We

dispense with oral argument because the facts and legal contentions




     *
      Wang abandoned her challenge to the Board’s denial of her
applications for withholding of removal and withholding under the
Convention Against Torture.

                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                 PETITION DENIED




                              - 3 -